DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  August 3, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 through 9 are rejected under 35 U.S.C. 103 as being unpatentable over Utsugi et al. (US 20020086213, provided on IDS 10/31/2019), further in view of Yamashita et al. (US 5989743).
Regarding claims 1 and 5 through 9, Utsugi discloses a using a copper foil (collector) used as a substrate , with lithium vaporized using an electrode beam , a lithium layer is formed, LiF is vaporized using resistive heating so that a LiF layer is formed on the lithium layer, thereby forming an anode [0081]. The lithium layer contains metallic lithium [0045], reading on the claimed lithium metal. 
Utsugi further discloses the thickness of the metal fluoride layer is at least 0.1 µm but no greater than 3 µm in order to achieve sufficient discharging capacity and sufficient stability [0042]. Examiner notes thickness of the meal fluoride layer within the range of  0.1 µm to 3 µm is overlapping with  the claimed thickness  range of 0.5 µm  to 1 um. Utsugi further discloses in order to achieve sufficient electromotive force and discharging capacitance, the thickness of the lithium layer is preferably 1 µm or greater, and in order to prevent unwanted volume and weight, it is preferable that the thickness be no greater than 500 µm [0047]. Examiner notes thickness of the lithium layer  within the range of  1 um to 500 µm is overlapping with  the claimed thickness  range of  at least 150 µm. 
The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Therefore, it would have been obvious for the person of the ordinary skill in the art to select the overlapping claimed range from the range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the overlapping disclosed range has a suitable utility.
Utsugi does not disclose a using a lithium metal foil. Yamashita discloses a secondary battery comprising an anode metallic foil capable of serving as an anode current collector (col.6/L30-35- L/62-65). Yamashita further discloses metallic lithium as such can be used as an anode (anode active material metallic foil), which can serve not only as an anode active material layer but also as an anode current collector (col.13/62-67). Yamashita further discloses the anode is a metallic lithium foil having a satisfactorily low electrode resistance, so that it need not be additionally provided with a metallic foil current collector (col.25/L 39-41). It would have been obvious to one of ordinary skill in the art  to use lithium foil as a negative electrode in Utsugi, as shown in Yamashita instead of a lithium metal layer on the current collector in order to simplify the construction of the battery. Therefore, modified Utsugi discloses a lithium metal foil. 
Examiner further notes LiF is deposited onto the lithium metal foil using vaporization done by resistive heating.  Thermal evaporation is a common method of physical vapor deposition (PVD) and  uses a resistive heat source to evaporate a solid material in a vacuum environment. The material is heated in a high vacuum chamber until vapor pressure is produced. Therefore, the using vaporization of LiF onto the lithium metal foil by resistive heating, reads on the claimed wherein the deposition is physical vapor deposition (PVD) by evaporating LiF powder, wherein LiF is directly deposited on the lithium metal foil without an additional precursor.  
Modified Utsugi further discloses the anode including a metallic lithium layer and LiF deposited onto the lithium layer is used as an anode of a lithium secondary battery [0039].  Examiner notes that a battery that uses lithium metal as the anode, is a lithium metal secondary battery. (Claim 1)
Regarding claim 5, Claim 5 is a product by process claim. Even though the claim is directed to a process, the patentability is given by the product itself. Claim 5 merely reads on lithium metal foil. Modified Utsugi  discloses a lithium metal foil (paragraph  10 above). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does
not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the
prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,
966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The
process of making the developer was allowed. The difference between the inventive process and
the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead
of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was
rejected because the end product, in both the prior art and the allowed process, ends up
containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is
instead produced in-situ does not change the end product.) (MPEP2113.i. product-by-process
claims are not limited to the manipulations of the recited steps, only the structure implied by the
steps). In this instance, Modified Utsugi  discloses a lithium metal foil.
Notwithstanding, modified Utsugi discloses a lithium metal foil produced by the method of claim 1, see paragraphs 7 and 10-11 above. Therefore, the Lithium foil  of modified Utsugi  is equivalent to the lithium metal foil in claim 5. (Claim 5)
Regarding claims 6 through 9, modified Utsugi discloses the limitations of claims 6-9,  as  modified Utsugi discloses a lithium metal secondary battery including a lithium metal foil as the anode (electrode-negative electrode), paragraphs 7, 10 and 12  above. Therefore, all limitations of claims 6-9 are disclosed by modified Utsugi. (Claims 6-9)
Response to Arguments
Applicant’s arguments, filed August 3, 2022, have been fully considered and are persuasive.  Applicant asserts that the PVD process of Holmes uses Si as a substrate, and thus the PVD process of Holme cannot be directly applied to the present invention due to the melting point of Si compared to Lithium. Applicant  further asserts that Lopez ad DeJonghe uses a precursor to react to form a LiF layer, and therefore  does not meet the claimed limitation “ wherein LiF is directly deposited on the lithium metal foil without an additional precursor”. Applicant assertions are persuasive and the 35 U.S.C 103 rejection as being unpatentable over   DeJonghe et al. , further in view of Lopez et al. , and further in view of Holme et al . has been withdrawn.  
Previously presented art of record Yamashita et al. is being relied upon to show the benefits of using metallic lithium foil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722